DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201910107348.3, filed on February 2, 2019.  
For the record, an English translation of the document has not been provided by Applicant.  MPEP 2304.01(c) states as follows:
A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. See 35 U.S.C. 119(b)(3)  and 372(b)(3)  and 37 CFR 1.55(a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. See 37 CFR 41.154(b)  and 41.202(e).

In addition, in accordance with 37 CFR 1.55 (g)(3)(ii), Examiner may specifically require an English translation, and in future submissions of applications, Applicant is requested to provide an English translation. Such English translations are typically available through the Innovation Q Plus (IP.com) and Google Patent websites.  Until such translation is provided, the priority request will be held in abeyance.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2021 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97, but neither the foreign references nor the Incoming Written Opinion of the International Searching Authority (ISA) have been provided with English translations.  English translations of foreign documents must be provided for examination to be properly conducted.  Accordingly, the information disclosure statement has not yet been considered by the Examiner, but will be considered when such translations are provided.

Claim Objections
Claims 1 and 10-11 are objected to because of the following informalities:  
Claim 1 and 10 recites “carry(ing) a leaf-transfer capability identifier in an routing in fat tree (RIFT) protocol.”  The article “an” is improper and must be changed to “a.”
For Claim 11, the new recitations in the amendment are written in an ink color which does not lend itself to optical character recognition. Standard black ink should be used in all future amendments, pursuant to patent regulations for papers filed with the U.S. Patent and Trademark Office, as follows:
All papers, other than drawings … must be … [p]resented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition. 35 C.F.R. 1.52(a)(1)(v), emphasis added.

The use of colored ink which cannot be processed with optical character recognition places and extra burden on the examination process, causing the Examiner to manually type the amended claim recitations. Such extra burden is unnecessary and adds non-productive activity to the time Examiner must spend on prosecution.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 11 does not fall within at least one of the four categories of patent eligible subject matter because it recites “storage medium.”  During patent Examination, pending claims must be interpreted as broadly as their terms reasonably allow. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers both forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
 	Examiner notes that the specification merely discloses as follows:
Based on such understanding, the technical solutions of the present application or portions contributing to the related art may be embodied in the form of
a software product, where the computer software product is stored in a storage
medium (such as a read only memory (ROM)/random access memory (RAM), a
5 magnetic disk, and an optical disk) …  (see top of page 7) 
However, by providing only examples with the term “such as,” the specification does not disclose that the medium is always non-transitory.  Examiner suggests amending the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to Claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-3,
Both claims recite the phrase “in response to that …,” which is indefinite.  Applicant must define specifically what is meant by the term “that.”  In addition, to add clarity to Claim 3, the word “thereby” should be added before the word “determining.”  The current recitation for Claim 3 appears to be a run-on sentence.
Regarding Claim 7,
The claim recites “The method according to claim 2, further comprising: flooding, by the leaf node with a northbound neighbor node, a prefix learned from a prefix southbound topology information element (Prefix S-TIE) of the neighbor node of the leaf node on the link supporting the leaf-transfer capability via a Prefix TIE.”  This claim is confusing and not clearly recited.  Claim 7 does not appear to be consistent with Claim 2, from which it depends.  Claim 2 recites “wherein in response to that all the leaf nodes in a subnet of the network support the leaf-transfer capability, a current link, which is an east-west link, supports the leaf-transfer capability,” which states that the link is an east-west link.  However, this claim refers to north-south neighbors.  Additional clarification is needed to overcome indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Przygienda et al. (US 2018/0183706 A1, hereinafter referred to as Przygienda).
Regarding Claim 1,
Przygienda teaches:
	“carrying a leaf-transfer capability identifier in an routing in fat tree (RIFT) protocol” (paragraphs [0020], [0036]).  [The invention describes various apparatuses,
systems, and methods for distributing routing-protocol information propagating link-state information only towards the spines in a fat-tree network and distance-vector information only towards the leaves in the fat -tree network ([0020]).  Each node in the network periodically broadcasts neighbor advertisements to its neighbor nodes to which the node is directly connected, and the receiving module of a specific node, periodically receives the neighbor advertisements from the node's neighbors in the form of a routing protocol packet, such as a HELLO packet from the Open Shortest Path First (OSPF) routing protocol, which enables the node's neighbors to discover the node and  information about the node, including an identifier of the node, the node's preconfigured level, and any other information that describes the node ([0036]).]
“wherein the leaf-transfer capability identifier is configured to indicate that a first node that carries the leaf-transfer capability identifier supports other leaf nodes within a network to access the network through the first node” (paragraph [0037]).  [Spine 202, spine 204, leaf 222, and leaf 224 periodically send neighbor advertisements 402, 404, 406, and 408, respectively, to node 212; and receiving module 106, as part of node 212, receives neighbor advertisements 402, 404, 406, and 408; neighbor advertisement 402 includes an identifier of spine 202 and the preconfigured level 2 of spine 202; neighbor advertisement 404 includes an identifier of spine 204 and the preconfigured level 2 of spine 204; neighbor advertisement 406 includes an identifier of leaf 222 and the preconfigured level 0 of leaf 222; and neighbor advertisement 408 includes an identifier of leaf 224 and the preconfigured level 0 of leaf 224.]  (NOTE:  Node 212 is equivalent to the “first node” and since the neighboring nodes can send advertisements to each other, their identifiers are equivalent to “the leaf-transfer capability identifier.”)
Regarding Claim 2,
Przygienda teaches all the limitations of parent Claim 1.
Przygienda teaches:
“establishing a neighbor relation between two leaf nodes carrying a leaf-transfer capability” (paragraph [0036]).  [Each node in the network periodically broadcasts neighbor advertisements to its neighbor nodes to which the node is directly connected, and the receiving module of a specific node, periodically receives the neighbor advertisements from the node's neighbors in the form of a routing protocol packet, which enables the node's neighbors to discover the node and  information about the node, including an identifier of the node, the node's preconfigured level, and any other information that describes the node.]
“wherein in response to that all the leaf nodes in a subnet of the network support the leaf-transfer capability, a current link, which is an east-west link, supports the leaf-transfer capability” (paragraphs [0039]).  [Each of a node's adjacency relationships may be one of three types, including an east/west adjacency relationships, where an adjacency relationship between two nodes is used to determine how to exchange routing information between the two nodes, and an adjacency relationship between two nodes whose preconfigured levels are equal is considered as an east/west adjacency relationship by both nodes.]  (NOTE: The routing information is equivalent to the “current link.”)
Regarding Claim 10,
Przygienda teaches:
	“A protocol processing apparatus, comprising: a processing module configured to carry a leaf-transfer capability identifier in an routing in fat tree (RIFT) protocol, wherein the leaf-transfer capability identifier is configured to indicate that a first node that carries the leaf-transfer capability identifier supports other leaf nodes within a network to access the network through the first node” (paragraphs [0020], [0036]).  [The invention describes various apparatuses, systems, and methods for distributing routing-protocol information propagating link-state information only towards the spines in a fat-tree network and distance-vector information only towards the leaves in the fat -tree network ([0020]).  Each node in the network periodically broadcasts neighbor advertisements to its neighbor nodes to which the node is directly connected, and the receiving module of a specific node, periodically receives the neighbor advertisements from the node's neighbors in the form of a routing protocol packet, such as a HELLO packet from the Open Shortest Path First (OSPF) routing protocol, which enables the node's neighbors to discover the node and  information about the node, including an identifier of the node, the node's preconfigured level, and any other information that describes the node ([0036]).]
“wherein the leaf-transfer capability identifier is configured to indicate that a first node that carries the leaf-transfer capability identifier supports other leaf nodes within a network to access the network through the first node” (paragraph [0037]).  [Spine 202, spine 204, leaf 222, and leaf 224 periodically send neighbor advertisements 402, 404, 406, and 408, respectively, to node 212; and receiving module 106, as part of node 212, receives neighbor advertisements 402, 404, 406, and 408; neighbor advertisement 402 includes an identifier of spine 202 and the preconfigured level 2 of spine 202; neighbor advertisement 404 includes an identifier of spine 204 and the preconfigured level 2 of spine 204; neighbor advertisement 406 includes an identifier of leaf 222 and the preconfigured level 0 of leaf 222; and neighbor advertisement 408 includes an identifier of leaf 224 and the preconfigured level 0 of leaf 224.]  (NOTE:  Node 212 is equivalent to the “first node” and since the neighboring nodes can send advertisements to each other, their identifiers are equivalent to “the leaf-transfer capability identifier.”)
Regarding Claim 11,
Przygienda teaches:
“A storage medium storing a computer program thereon, wherein the computer program, when executed by a processor, causes the method of claim 1 to be implemented” (paragraph [0066]).  [System memory represents any type or form of volatile or non-volatile storage device or medium capable of storing data and/or other computer-readable instructions.]
“carrying a leaf-transfer capability identifier in an routing in fat tree (RIFT) protocol” (paragraphs [0020], [0036]).  [The invention describes various apparatuses,
systems, and methods for distributing routing-protocol information propagating link-state information only towards the spines in a fat-tree network and distance-vector information only towards the leaves in the fat -tree network ([0020]).  Each node in the network periodically broadcasts neighbor advertisements to its neighbor nodes to which the node is directly connected, and the receiving module of a specific node, periodically receives the neighbor advertisements from the node's neighbors in the form of a routing protocol packet, such as a HELLO packet from the Open Shortest Path First (OSPF) routing protocol, which enables the node's neighbors to discover the node and  information about the node, including an identifier of the node, the node's preconfigured level, and any other information that describes the node ([0036]).]
“wherein the leaf-transfer capability identifier is configured to indicate that a first node that carries the leaf-transfer capability identifier supports other leaf nodes within a network to access the network through the first node” (paragraph [0037]).  [Spine 202, spine 204, leaf 222, and leaf 224 periodically send neighbor advertisements 402, 404, 406, and 408, respectively, to node 212; and receiving module 106, as part of node 212, receives neighbor advertisements 402, 404, 406, and 408; neighbor advertisement 402 includes an identifier of spine 202 and the preconfigured level 2 of spine 202; neighbor advertisement 404 includes an identifier of spine 204 and the preconfigured level 2 of spine 204; neighbor advertisement 406 includes an identifier of leaf 222 and the preconfigured level 0 of leaf 222; and neighbor advertisement 408 includes an identifier of leaf 224 and the preconfigured level 0 of leaf 224.]  (NOTE:  Node 212 is equivalent to the “first node” and since the neighboring nodes can send advertisements to each other, their identifiers are equivalent to “the leaf-transfer capability identifier.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Przygienda et al. (US 2018/0183706 A1, hereinafter referred to as Przygienda) in view of T. Przygienda et al., Ed. ("RIFT: Routing in Fat Trees,” Juniper Networks, draft-przygienda-rift-05, issued on April 10, 2018, pp. 1-23, hereinafter referred to as Przygienda-2).
Regarding Claim 3,
Przygienda teaches all the limitations of parent Claim 1.
Przygienda teaches:
“determining the second node to be a leaf node and enabling a leaf-transfer function by the second node” (paragraph [0036]).  [Each node in the network periodically broadcasts neighbor advertisements to its neighbor nodes to which the node is directly connected, and the receiving module of a specific node, periodically receives the neighbor advertisements from the node's neighbors in the form of a routing protocol packet, which enables the node's neighbors to discover the node and  information about the node, including an identifier of the node, the node's preconfigured level, and any other information that describes the node.]
Przygienda does not teach:
“in response to that a second node in the network receives only a link information element (LIE) message of a leaf level and enables the leaf-transfer capability,.” 
Przygienda-2 teaches:
“in response to that a second node in the network receives only a link information element (LIE) message of a leaf level and enables the leaf-transfer capability” (section 4.2.2).  [Link (Neighbor) Discovery (LIE Exchange) happens over well-known administratively locally scoped IPv4 multicast address [RFC2365] or link-local multicast scope for IPv6 [RFC 4291] and SHOULD be sent with a TTL of 1 to prevent RIFT information reaching beyond a single L3 next-hop in the topology; LIEs are exchanged over all links running RIFT.]
Both Przygienda and Przygienda-2 teach networks with routing in fat trees (RIFT) in which leaf nodes transmit information to other leaf nodes, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Przygienda disclosure, the use of LIE messages sent between leaf nodes, as taught by Przygienda-2.  Such inclusion would have provided an additional useful way to transmit information from one leaf node to another, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 4,
Przygienda in view of Przygienda-2 teaches all the limitations of parent Claim 3.
Przygienda teaches:
“wherein determining the second node to be the leaf node and enabling the leaf-transfer function by the second node comprises at least one of: determining the second node to be the leaf node through configuration information, and enabling the leaf-transfer function by the second node; and determining the second node to be the leaf node in a learning mode, and enabling the leaf-transfer function by the second node” (paragraphs [0036], [0037], [0039]; fig. 2, elements 202, 204, 212, 222, 224; fig. 4, elements 402, 404, 406, 408).  [A neighbor advertisement includes an identifier of the node, the node's preconfigured level, and any other information that describes the node ([0036]).  As an example, spine 202, spine 204, leaf 222, and leaf 224 may periodically send neighbor advertisements 402, 404, 406, and 408, respectively, to node 212; and receiving module 106 may, as part of node 212, receive neighbor advertisements 402, 404, 406, and 408 ([0037]).  The determining module, as part of a node, compares the preconfigured level of the node to the preconfigured levels of the node's neighbors in order to identify one or more nodes with which the node has an adjacency relationship between two nodes to determine how to exchange routing information between the two nodes ([0039]).]  (NOTE: The determining module looks at the preconfigured information to “determine the second node to be the leaf node through configuration information.”)
Regarding Claim 5,
Przygienda teaches all the limitations of parent Claim 2.
Przygienda teaches:
“flooding, by the leaf node, node topology information … on the link supporting the leaf-transfer capability, so that a neighbor node of the leaf node learns topology status information of the leaf node” (paragraph [0044]).  [Conventional link-state routing protocols cause every other node in the network to flood north and south each received link-state packet such that the link-state packets of each node in the network are propagated to every other node in the network, providing each node in the network a complete picture of the network's topology.]
Przygienda does not teach:
“node topology information element (Node TIE).” 
Przygienda-2 teaches:
“node topology information element (Node TIE)” (page 7]).  [A "Node Topology Information Element (TIE)" contains all neighbors the node discovered and information about node itself.
Both Przygienda and Przygienda-2 teach networks with routing in fat trees (RIFT) in which leaf nodes transmit information to other leaf nodes, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Przygienda disclosure, the use of topology information element (TIE) to provide information about the nodes, as taught by Przygienda-2.  Such inclusion would have provided an additional useful way to transmit information regarding the leaf node, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 6,
Przygienda teaches all the limitations of parent Claim 2.
Przygienda teaches:
“flooding, by the leaf node, local prefix information of the leaf node on the link supporting the leaf-transfer capability …” (paragraph [0044]).  [Conventional link-state routing protocols cause every other node in the network to flood north and south each received link-state packet such that the link-state packets of each node in the network are propagated to every other node in the network, providing each node in the network a complete picture of the network's topology.]
Przygienda does not teach:
“via a prefix topology information element (Prefix TIE).” 
Przygienda-2 teaches:
“via a prefix topology information element (Prefix TIE)” (page 7; section 4.2.3.2).  [A "Prefix Topology Information Element (TIE)" contains all prefixes directly attached to the node in case of a N-TIE, and in case of S-TIE the necessary default and de-aggregated prefixes the node passes southbound (page 7).  The N-TIEs hold all of the node's adjacencies, local prefixes and northbound policy-guided prefixes while the S-TIEs hold only all of the node's adjacencies and the default prefix with necessary
disaggregated prefixes and southbound policy-guided prefixes (section 4.2.3.2).]
Both Przygienda and Przygienda-2 teach networks with routing in fat trees (RIFT) in which leaf nodes transmit information to other leaf nodes, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Przygienda disclosure, the use of Prefix TIEs to store leaf information, as taught by Przygienda-2.  Such inclusion would have provided an additional useful way to transmit information regarding the leaf node, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 7,
Przygienda teaches all the limitations of parent Claim 2.
Przygienda teaches:
“flooding, by the leaf node with a northbound neighbor node, a prefix learned from a prefix southbound topology information element (Prefix S-TIE) of the neighbor node of the leaf node on the link supporting the leaf-transfer capability via a Prefix TIE” (paragraphs [0030], [0044]).  [The term "prefix" refers to any Internet Protocol (IP) address and/or subnet mask that defines a network destination to which data may be routed; prefixes are stored in a node's routing table, and each may be associated with one or more next-hop nodes through which the prefix may be reached ([0030]).  Conventional link-state routing protocols cause every other node in the network to flood north and south each received link-state packet such that the link-state packets of each node in the network are propagated to every other node in the network, providing each node in the network a complete picture of the network's topology ([0044]).]
Przygienda does not teach:
“a prefix southbound topology information element (Prefix S-TIE)” and “a Prefix TIE.” 
Przygienda-2 teaches:
“a prefix southbound topology information element (Prefix S-TIE)” and “a Prefix TIE” (page 7; section 4.2.3.2).  [A "Prefix Topology Information Element (TIE)" contains all prefixes directly attached to the node in case of a N-TIE, and in case of S-TIE the necessary default and de-aggregated prefixes the node passes southbound (page 7).  The N-TIEs hold all of the node's adjacencies, local prefixes and northbound policy-guided prefixes while the S-TIEs hold only all of the node's adjacencies and the default prefix with necessary disaggregated prefixes and southbound policy-guided prefixes (section 4.2.3.2).]
Both Przygienda and Przygienda-2 teach networks with routing in fat trees (RIFT) in which leaf nodes transmit information to other leaf nodes, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Przygienda disclosure, the use of Prefix TIEs to store leaf information, as taught by Przygienda-2.  Such inclusion would have provided an additional useful way to transmit information regarding the leaf node, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Claim 8 contains the allowable subject matter not found in the prior art, which recites “routing computation of routing in fat tree shortest path first (RIFT SPF).”   The allowable subject matter for Claim 9 is “the route contains an egress interface and a next hop pointing to the northbound neighbor as well as an egress interface and a next hop pointing to an east-west neighbor, the egress interface and the next hop pointing to the northbound neighbor.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art references listed on Form PTO-892 and not used in the prior art rejections are relevant to this application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454